Citation Nr: 1425866	
Decision Date: 06/06/14    Archive Date: 06/16/14

DOCKET NO.  11-00 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a compensable rating for service connected bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1964 to July 1989.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The issue of secondary service connection for ear infections has been raised by the Veteran, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See statement of the Veteran dated in April 2013.  Therefore, the Board does not have jurisdiction over this matter, and it is referred to the AOJ for appropriate action.  

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In an August 2013 remand, the Board directed the AMC/RO to obtain the audiological results from a May 2010 VA audiological consultation because the specific pure tone threshold results and the word recognition scores were not provided.  

A review of the record finds noncompliance with the remand directives.  In that regard, the AMC requested records from the Salem VA Medical Center (VAMC).  However, the same medical notes which previously summarized the Veteran's pure tone threshold results were provided in September 2013.  A December 2013 VA Form 27-0820 indicates that an AMC employee spoke with someone from the Salem VAMC who informed them that they would fax over the May 28, 2010 pure tone audio test results.  No future correspondence was associated with the Veteran's electronic claims folder.  Consequently, yet another remand to ensure compliance with the Board's remand directives is required.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not met, the Board errs as a matter of law when it fails to ensure compliance, and further remand will be mandated).

Since the claims file is being returned it should be updated to include any recent VA treatment records that are not of record.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain pure tone audiometric test results from 1000 Hertz to 4000 Hertz and word recognition scores from testing that was conducted by VA on May 28, 2010.  If the results are not available electronically, contact the VA medical facility to obtain the audiometric results.  

[The May 28, 2010 audiology report summarized the results but did not provide the pure tone audiometric test results from 1000 to 4000 Hz nor did it provide the word recognition scores]. 

2.  Obtain any relevant VA medical records dating from June 2013 that have not yet been associated with the claims folder or Virtual VA.  

3.  Ensure the development outlined above has been accomplished and then arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S.S. Toth 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



